                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  CRAIG MATOSICH,
                                                     CV 19-16-M-DLC-KLD
                       Plaintiff,

  vs.                                                 ORDER OF RECUSAL

  WRIGHT MEDICAL GROUP, INC.,
  ET Al,

                       Defendants.

        I hereby recuse myself from this matter on the ground that my sister,

Elizabeth Kaleva, is the owner and sole shareholder of Kaleva Law Office.

Accordingly, I ask that this case be reassigned.

              DATED this 8th day of August, 2019.



                                    Kathleen L. DeSoto
                                    United States Magistrate Judge
